Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Newly submitted claims 20 to 26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: a process of enriching and forming a layer of material.  The original invention elected is a product claim which is not in the form of a layer and can be made by another process besides enrichment including growth using an isotopically pure starting material.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20 to 26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 5 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 10, 2022.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 to 4 and 14 to 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 15 of U.S. Patent No. 10,318,880. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims is the specific material used.  However, it would have been obvious to one of ordinary skill in the art to have the specific materials of the patented claims for the product which are encompassed in the generic materials of the instant application.
A person shall be entitled to a patent unless —

(a)(1) the claimed invention was patented, described in a printed publication, or in public use,
on sale or otherwise available to the public before the effective filing date of the claimed
invention.

	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)
as being anticipated by Tsubouchi et al. (“Epitaxial Growth of pure 7°Si thin films
using isotopically Purified lon beams”).
	Tsubouchi et al. teach a 30 nm homo epitaxial isotopically purifies 78Si films
grown on (100) Si wafers (abstract, pg. L1283, col. 2, and pg. . L1284 col. 2). Since the
structure of the film is homoepitaxial deposition it is inherently single crystalline in the
same context as claimed as homoepitaxial is a term of art. 7Si is an isotope with an
inherent spherical nucleus that exhibits substantially zero nuclear spin.
Kelsey et al. teach germanium optical material comprises greater than 99% “Ge.
Single crystals of the enriched germanium material are grown as described above and
shaped to any desired lens specifications ([0060]). ”Ge is the same material as
claimed and therefore will inherently be an isotope that exhibits zero nuclear spin and
will inherently possess a spherical nucleus. As no oxides or patinas are mentioned the
surface of the germanium crystals of Kelsey et al. are said to be free of oxides and
patinas.

Claim(s) 1 and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelsey et al (2003/0039865).
	Kelsey et al. teach germanium optical material comprises greater than 99% isotopically pure Ge. Single crystals of the enriched germanium material are grown as described above and
shaped to any desired lens specifications ([0060]). Ge is the same material as
claimed and therefore will inherently be an isotope that exhibits zero nuclear spin and
will inherently possess a spherical nucleus. As no oxides or patinas are mentioned the
surface of the germanium crystals of Kelsey et al. are said to be free of oxides and
patinas.  Kelsey et al. also mention single crystal ZnO and ZnSe which utilize 99% or more
647n (see at least [0057]-[0058]). Zn is the same material as claimed and therefore will
inherently be an isotope that exhibits zero nuclear spin and will inherently possess a
spherical nucleus. As no oxides or patinas are mentioned the surface of the ZnSe. (instant claim 14).
With regards to claims 15 to 19, the Kelsey et al reference teaches a single crystal with no surface defects and of the same materials.  The product of Kelsey et al would inherently have the same properties, noise, less defects, vacancies and grain boundaries as set forth.


	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 to 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubouchi et al. in view of LaForest et al (Flux noise superconducting circuits, university of Victoria 2015)
The Tsubouchi et al reference is relied on for the same reasons as stated, supra, and differs from the instant claims in the device made.  However, the LaForest et al reference teaches multiple superconducting devices including SQUIDS (instant claim 4), quantum bits (instant claim 3) and transistors (instant claim 2) note page 1.  It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Tsubouchi et al reference by the teachings of the LaForest reference to use the single crystal isotope in  the device as it is a quantum bit.


		Response to Applicants’ Arguments
Applicant's arguments filed September 8, 2022 have been fully considered but they are not persuasive.
Applicants’ argument concerning the 102 rejection over the Tsubouchi et al reference is noted.  However, the reference does teach a single crystal and a method of growing such.  A single crystal has one crystal, one orientation and one lattice structure.  It would inherently have a single crystalline phase as everything is the same.  It is noted, that the specification does not limit the definition of a crystalline phase is to be considered by one of ordinary skill in the art.  Thus, there is seen no difference between the crystal of the Tsubouchi et al reference and that instantly claimed.  The rejection is proper.  Applicants referral to the Fuhs reference is noted.  The Fuhs reference is directed to polycrystalline materials and not single crystals.  It is noted, many processes to grow single crystals are also used to grow polycrystal materials. Such that the use of a process to grow either is common place.  The reference does not use implantation as argued and further does teach steps to lessen or remove defects from the grown material.
The rejection over claims 2 to 4 is maintained as the rejection over claim 1 is deemed proper by the examiner, noting applicants arguments.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571- 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK

/ROBERT M KUNEMUND/             Primary Examiner, Art Unit 1714